i          i     i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00736-CR

                                         IN RE Harold BOWENS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: January 13, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 16, 2009, relator Harold Bowens filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his “Motion for Leave Requesting Forensic DNA

Testing.” However, on December 17, 2009, the trial court signed an order denying relator’s motion.

Therefore, we DENY AS MOOT relator’s petition for writ of mandamus. TEX . R. APP . P. 52.8(a).



                                                                              PER CURIAM

DO NOT PUBLISH




           1
         … This proceeding arises out of Cause No. 1985-CR-3726W , styled State of Texas v. Harold Bowens, in the
290th Judicial District Court, Bexar County, Texas, the Honorable Sharon MacRae presiding.